 Case 5:20-cv-01487-AB-SHK Document 21 Filed 11/19/20 Page 1 of 1 Page ID #:63



1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    JOSE MADRIZ,                               Case No. ED CV 20-01487 AB (SHKx)
11                    Plaintiff,
12    v.                                         ORDER DISMISSING CIVIL ACTION
13
      WILSON BAUGH JR., D.D.S., et al.,
14
                      Defendants.
15
16
           THE COURT has been advised that this action has been settled;
17
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
18
     costs and without prejudice to the right, upon good cause shown within 60 days, to re-
19
     open the action if settlement is not consummated. This Court retains full jurisdiction
20
     over this action and this Order shall not prejudice any party to this action.
21
22
23   Dated: November 19, 2020         _______________________________________
                                      ANDRÉ BIROTTE JR.
24                                    UNITED STATES DISTRICT JUDGE
25
26
27
28
                                                1.
